Case: 12-10154     Document: 00512044913         Page: 1     Date Filed: 11/06/2012




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                            FILED
                                                                         November 6, 2012
                                     No. 12-10154
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DARREN WILLIAM HATHCOAT,

                                                  Plaintiff-Appellant,

v.

DON COPELAND, Gray County Sheriff; SHELLY MCCARN,
Gray County Sheriff Office Administrator; LISA PARMEN,
Gray County Sheriff Office Assistant Administrator,

                                                  Defendants-Appellees.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:11-CV-52


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Darren William Hathcoat, Texas prisoner # 1630257, appeals the
dismissal for failure to state a claim of his 42 U.S.C. § 1983 civil rights
complaint. We review the dismissal de novo, applying the standard used to
review a dismissal under Federal Rule of Civil Procedure 12(b)(6). Hart v.
Hairston, 343 F.3d 762, 763-64 (5th Cir. 2003).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10154    Document: 00512044913      Page: 2   Date Filed: 11/06/2012

                                  No. 12-10154

      Hathcoat renews his allegation that the defendants violated his
constitutional rights when they forced him to eat without utensils, using his bare
hands, from May 2009 through March 2010. He contends that the district court
erred in dismissing his lawsuit without first giving him the opportunity to
amend the complaint and without holding an evidentiary hearing.
      The district court determined that Hathcoat’s claim failed under 42 U.S.C.
§ 1997e(e) because he sought recovery for mental anguish without any physical
injury.   Hathcoat makes no argument challenging the district court’s
determination, nor does he otherwise assert that he in fact suffered any physical
injury. Further, while he complains about the failure to afford him an amended
complaint or evidentiary hearing, he makes no allegation that he could have
demonstrated a physical injury through an amended complaint or hearing.
Although this court applies less stringent standards to parties proceeding pro se
than to parties represented by counsel and liberally construes the briefs of pro
se litigants, pro se parties must still brief the issues and reasonably comply with
the requirements of Rule 28 of the Federal Rules of Appellate Procedure. Grant
v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).        Because Hathcoat has not
challenged the district court’s reason for dismissing his § 1983 action, he has
abandoned the only issue before this court. See Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987). Accordingly, the district court’s judgment is
AFFIRMED.
      This court’s affirmance of the district court’s dismissal counts as a strike
for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
387 (5th Cir. 1996). Hathcoat is CAUTIONED that if he accumulates three
strikes, he will no longer be allowed to proceed IFP in any civil action or appeal
filed while he is detained or incarcerated in any facility unless he is in imminent
danger of serious physical injury. See 28 U.S.C. § 1915(g).



                                        2